DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 4/5/2021.  Claims 10 and 14 are amended, claims 34-36 are new, and claims 10-13, 14, 16-17, 19-21, 24-30, 32, and 34-36are currently pending.

Election/Restrictions
Amended claims 14, dependent claims thereof, and newly submitted claim 36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: substantive amendments to the Claim 14 and dependents thereof as well as new limitations presented in Claim 36 describe distinct processes from the originally elected inventions. Steps of providing a list of machines, attaching a label with a barcode, selecting a machine from the list of machines, scanning the barcode, and associating information with the machine are drawn to elements of set-up and initialization of the monitoring system and are not features of the condition monitoring system and method originally claimed and elected.  Original claims limited the system and method to label providing, attaching, and sensing (Claim 14 filed 1/16/2017).  The inventions do not overlap in scope as evidenced by the claim language themselves.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10- are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended Claim 10 recites “a static QR code”.  While the exact terms of the disclosure need not be used in haec verba to satisfy the written description requirement, Applicant did not evidence possession of the now claimed invention at the time of the invention.  The description “static” as in the art of information encoding and decoding is a term of art and is not to be understood according to its plain meaning.  The prior art references cited herein (e.g. US PG Pub. 2013/0117078, 2011/0087539, 2005/0206586, 2013/0215004, 2010/0013600) evidence that which would have been understood by a person having ordinary skill in the art that “static” 
Claims 11-12, 16-17, 19-21, 24-27, and 34 are rejected as dependent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 10-12, 16-17, 19-21, 24-27, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “static” in claim 10 is not clearly used by the claim to mean “a barcode displayed persistently enough to be imaged and decoded,” while the accepted meaning is “permanently formed.” The term is indefinite because the specification does not clearly redefine the term.  On page 9 of the Response, Applicant refers to support in Fig. 1 and [0013] as providing a “static” barcode that is “printed” and thus implies that the claim should be interpreted as providing a static, printed QR code.  As discussed above, however, there is no evidence that the means for providing the QR code is printing, etching, laser-marking, or any other permanent means for providing the indicia. As stated earlier, Applicant does evidence possession of an indicia that is persistent enough to be imaged for decoding.  The metes and bounds of the claim cannot be determined based on the specie of providing a static barcode that would be understood by a person having ordinary skill in the art (e.g. printed barcodes) and a static barcode that is provided by the original disclosure and is merely persistently provided for imaging. The metes and bounds of Claim 10 are further muddled by Claim 34 which further limits the “static QR code or barcode” as being “not the transmitter”.  As Claim 10 requires the transmitter to be “operatively connected to the processor and configured to automatically transmit the collected information, and a receiver 
Claims 11-12, 16-17, 19-21, 24-27, and 34 are rejected as dependent claims.

Claim Interpretation
Claim 10 now recites “a static QR code or barcode”.  Applicant does not disclose a specific means for providing the QR code shown in Figs. 1 and disclosed within the specifications other than to say it is provided by the sticker 10.  The indicia is not disclosed as provided by ink, printed, etched, laser-marker, or displayed electronically.  The disclosure presumed operable and this it can be said that the indicia is intended to be read and therefore must be static enough to be read in order to be operable. As the phrasing “static QR code” is neither originally used in the Specifications nor a term of art, the phrase will be interpreted as merely requiring a QR code to be static enough for the purposes of being read.
Further, there are alternative manners of interpreting the phrase “static QR code and barcode” including taking the modifier “static” to limit both the QR code and the barcode or taking the modifier “static” to limit only the QR code and not the barcode. For the purposes of examination, both of these interpretations are considered to be reasonable in light of the Specifications.

Claim Rejections - 35 USC § 102-103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 16, 21, 24-27, and 34 are rejected under 35 U.S.C. 102(a)(2) as anticipated by US PG Pub. 2015/0348394 to de la Borbolla et al. (hereinafter Borbolla) or, in the alternative, under 35 U.S.C. 103 as obvious over US PG Pub. 2015/0348394 to de la Borbolla et al. (hereinafter Borbolla).
Regarding claim 10, Borbolla teaches a condition monitoring system (Fig. 1, 4-7) for monitoring a condition of at least one rotatable component of a machine (motor, [0002],[0016]), the system comprising: at least one adhesive label (“circuitry 110, in its entirety or as sub-units of the circuitry, may be implemented as " stickers" (e.g., radio-frequency identification ( RFID) sticker, temperature sticker”) where the circuitry may be applied to lug 100 via a sticky undersurface”; [0019]), the adhesive label including a static QR code or bar code (QR code; [0019]-[0020]) that contains information identifying the at least one rotatable component 
Not only would a person having ordinary skill in the art interpret a “barcode” to include quick response codes (QR codes), but a “static QR code” need only be static from the reference frame of the reader scanning the code for the purposes of decoding the information.  As Borbolla discloses reading a QR code, Borbolla necessarily discloses a “static QR code” from the perspective of the reader.
Based on Remarks filed 4/05/2021 (see Page 9), it appears that Applicant contends that the only reasonable interpretation of the claimed “static QR code or barcode” is a printed embodiment of a QR code or a printed embodiment of a barcode.  As there is disagreement as to the broadest reasonable interpretation of the claim, it is held that even under the alternative (narrower) interpretation of “static QR code or barcode” the claimed invention would have been an obvious modification of Borbolla.  Permanent, printed QR codes and barcodes are old and well-known in the art of labeling and adhesive identification.  While a dynamic QR code may be capable of greater information density, the trade-off is increased manufacturing complexity and costs.  Merely printing a static QR code or barcode on a label such as in Borbolla would have enabled the label to provide information at a low cost and would have motivated a person having ordinary skill in the art to modify the disclosed embodiments of Borbolla.  It is not being argued that a static barcode wholly replace the functionality of dynamic means of providing 
Regarding claim 11, Borbolla teaches a user interface configured to allow a user to input information concerning the at least one rotatable component, which inputted information is associated with the at least one adhesive label (Fig. 7; [0025]).
Regarding claim 12, Borbolla teaches central storage means arranged to store information collected from the at least one adhesive label (Fig. 7; [0025]).
Regarding claims 16, Borbolla teaches the information identifying the at least one rotatable component is a serial number of the at least one component (lug ID; [0019]-[0020]).
Regarding claims 21, 24, 25, 26, Borbolla teaches a vibration sensor and a temperature sensor operatively connected to the processor ([0016]).
Regarding claim 27, Borbolla teaches the transmitter is configured to transmit the collected information to the receiver over a wireless communication network ([0030]).
Regarding claim 34, it has been discussed in connection to claim 10 that a printed, permanent QR code or barcode would have been an obvious modification of the Borbolla discloses the static QR code or barcode is not the transmitter (barcode of “marking, printing, or indicia 36” is not the antenna, Fig. 1, 8-9).  A person having ordinary skill in the art would have been motivated to provide a permanent, printed for the purposes of providing information at reduced costs compared to electronic, dynamic barcode providing means.


Claims 10 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2015/0317896 to Planton et al. (hereinafter Planton).
Regarding claim 10, Planton discloses a condition monitoring system (abstract) for monitoring a condition of at least one rotatable component of a machine, the system comprising: at least one adhesive label (“coating 34, such as an adhesive may then be applied to the first 
Regarding claim 34, Planton discloses the static QR code or barcode is not the transmitter (barcode of “marking, printing, or indicia 36” is not the antenna, Fig. 1, 8-9).

Claims 10 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2015/0187234 to Atkinson (hereinafter Atkinson).
Regarding claim 10, Atkinson teaches a condition monitoring system (abstract) for monitoring a condition of at least one rotatable component of a machine, the system comprising: at least one adhesive label (“label 10 is intended for attachment to a good using an adhesive backing.”; [0030]), the adhesive label including a static QR code or barcode (“the print area may include barcode or other man or machine readable 12”, Fig. 1; [0030]) that contains information identifying the at least one rotatable component (this limitation is interpreted as directed to printed matter and does not patentable distinguish the claim) and a processor (processor 28, Fig. 2-3; [0039]) configured to collect information indicative of a condition of the at least one rotatable component (via sensor 55, Fig. 2-3; [0051]) and a transmitter operatively connected to the processor and configured to automatically transmit the collected information (“temporal and optionally any other electronic information on the activation of visual indicators may also be 
Regarding claim 34, Atkinson teaches the static QR code or barcode is not the transmitter (barcode 12 of printable area is not the communication interface 34, Figs. 1-3; [0030]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Borbolla as applied to claim 10 above, and further in view of US PG Pub. 2008/0232427 to Leute.
Regarding claim 17, Borbolla discloses the claimed invention as cited above though does not explicitly disclose the adhesive label comprises a paper label.
Leute discloses the adhesive label comprises a paper label (para [0026]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a paper label as taught by Leute with the system as disclosed by Borbolla.  The motivation would have been to provide a printing surface for Borbolla’s QR code utilized in a ubiquitous device ecosystem having known printing characteristics.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borbolla as applied to claims 10 and 17 above, and further in view of US Pat. No. 5,854,994 to Canada (hereinafter Canada ‘994).
Regarding claims 19 and 20, Borbolla discloses the transmitter is configured to automatically transmit the collected information indicative of a temperature or a vibration level of the rotatable component exceeding a predetermined level (Fig. 8, [0002]).
Borbolla discloses the claimed invention as cited above though does not explicitly disclose a determination by a processor of the label that the collected information is indicative of a temperature or a vibration level of the rotatable component exceeding a predetermined level.
by the processor that the collected information is indicative of a level exceeding a predetermined level “If the analyzed data exceeds the threshold criteria, the machine monitor computer 418 generates an alert message, and, at the next time slot assigned for alert transmissions, turns on the transmit circuits of the transceiver 430 and transmits the alert message and the analyzed data to the command station 6”; col. 11, ln. 52-col. 12, ln. 9).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to transmit collected data when an alert condition is determined by the processor as taught by Canada ‘994 with the system as disclosed by Borbolla.  The motivation would have been to allow a centralized monitoring station to receive and independently analyze data transmitted from remote monitoring stations without the need to pull data upon notification of an alert condition.

Response to Arguments
Applicant's arguments filed 4/05/2021 regarding prior art rejections in view of Borbolla have been fully considered but they are not persuasive. Arguments presented on Pages 9-10 argue that Borbolla fails to disclose the claims static QR code or barcode.  These arguments are addressed specifically in the 35 U.S.C. 112, Claim Interpretation, and 35 U.S.C. 102/103 sections above. 
Applicant’s arguments with respect to claim 10 and dependents thereof have been considered but are moot because the new ground of rejection does not rely on the portions of references and/or the references as a whole applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872